DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 02/25/2022 for RCE application with case number 16/375,240 (filed on 04/04/2019) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submissions filed on 02/11/2022 & 02/25/2022 have been entered.


	Status of Claims
Claims 1, 6-7, 12, and 14 are currently amended. Claims 2-5, and 19 have been cancelled. Accordingly, claims 1, 6-18, and 20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim no priority for this application submitted on
04/04/2019.
	
Information Disclosure Statement
No Information Disclosure Statement (IDS) has been submitted as of the date of this Office Action.

Response to Arguments
	Applicant's arguments filed on 02/11/2022 & 02/25/2022 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §103: Applicant’s arguments/ remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended independent claims 1, 12, and 14 (see Examiner’s Amendment below). Accordingly, the previous prior art rejections under 35 USC §103 have been withdrawn.

Examiner’s Amendment 
The Amendments filed by applicant on 02/11/2022 & 02/25/2022 have been considered and entered and the following Examiner’s amendments are in addition to the above noted Applicant’s amendments. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in the communication with Mrs. Tina Gonka (Reg. No. 71,873) on 03/10/2022 (see interview summary dated 03/10/2022). The application has been amended as follows:	
In line 1 of the currently amended claim 6 filed on 02/11/2022, the phrase “faulty sensors of in a prioritized order” has been deleted, and replaced with the phrase - - faulty sensors in a prioritized order - -
In line 1 of the currently amended claim 7 filed on 02/11/2022, the number “1” has been deleted, and replaced with the number - - 6 - -
In lines 9-10 of the currently amended claim 12 filed on 02/11/2022, the phrase “and a central traffic control system comprising” has been deleted, and replaced with the phrase - - wherein the central traffic control system comprises - -
Claim 20 has been cancelled 

Allowable Subject Matter
Claims 1, and 6-18 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application. In this regard, it is noted that applicants’ amendments and arguments submitted on 02/11/2022 (see pages 2-4 of the Remarks) as well as the Examiner’s amendments of the claims as indicated above overcome the previous rejections.
The arts of record, especially Ojea (PG Pub. US 2016/0225258 A1) & Martin (Pub. No. WO 2010/006928 A1), do not singularly or in combination disclose a traffic management system/ method with the elements “the relative weights of the plurality of sensors are based on the operating states and on vehicle detection data, vehicle travel data and environmental data”, and “wherein the operating states include a first operating state for faulty sensors and a second operating sate for healthy sensors” as recited in independent claim 1, and similarly recited in independent claims 12 and 14.
The uniqueness of the claimed invention is in having an aptly programmed processor operating a traffic management system/ method that producing both (1) traffic signal controlling, and (2) sensor maintenance information based on the determination of relative weights of a plurality of sensors of traffic sensor network, wherein the said relative weights are determined based on: (a) operating states of the plurality of sensors, and (b) provided vehicle detection data & vehicle travel data, and (c) environmental data by the plurality of sensors, as set forth in independent claim 1, and similarly recited in independent claims 12 and 14. The art of record like Ojea and Martin do not singularly or in combination disclose such a traffic management processor.
Ojea, being the closest prior art teaches a traffic control monitoring and abnormality determination system that is configured to determine the root cause of the said traffic control the relative weights of the plurality of sensors are based on (a) the operating states and (b) on vehicle detection data, vehicle travel data and (c) environmental data] is/are not disclosed by Ojea.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/T.E./
Examiner, Art Unit 3661

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661